IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


GERALD S. LEPRE,                              : No. 13 WM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
ALLEGHENY COUNTY, ALLEGHENY                   :
COUNTY BOARD OF VIEWERS, AND                  :
BOARD OF PROPERTY ASSESSMENTS,                :
APPEALS AND REVIEW,                           :
                                              :
                    Respondents               :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.